Appeal Dismissed and Memorandum Opinion filed June 30, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00350-CV

 DR. ABDUL MEMOM AND ABDUL Q. MEMOM, M.D. & ASSOCIATES
              RETIREMENT TRUST, Appellants


                                        V.

MICHAEL COLLINS A/K/A MICHAEL A. COLLINS A/K/A MICHAEL C.
       COLLINS A/K/A MICHAEL A.C. COLLINS, Appellee

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-11000

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed November 25, 2014. The notice of
appeal was filed February 23, 2015. To date, our records show that appellants
have not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless party is excused by statute or by appellate rules from
paying costs); Tex. Gov’t Code Ann. § 51.207. On May 1, 2015, this court ordered
appellants to pay the appellate filing fee on or before May 11, 2015, or the appeal
would be dismissed. Appellants have not paid the appellate filing fee.

      Further, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court appellants did not make arrangements
to pay for the record. On May 11, 2015, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).



                                PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         2